COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00126-CV
Style:                              Darien Vivero Capoche
                                    v Philippe Camile Julien Magnier
Date motion filed*:                 May 30, 2013
Type of motion:                     Motion to extend time to supplement brief and reporter’s record
Party filing motion:                Appellant
Document to be filed:               Reporter’s record and appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion is granted. A supplemental reporter’s record containing the relevant proceeding is
          due no later than 20 days from the date of this order. Appellant’s brief will be due no later than 30 days
          from the date the supplemental reporter’s record is filed. See Tex. R. App. P. 38.6(a). Further, because
          Appellant’s notice of appeal states that appellant appeals from an order of the trial court signed on
          December 7, 2012 and no such order appears in the clerk’s record, this order will serve as notice that this
          appeal may be dismissed unless appellant causes a supplemental clerk’s record containing the order from
          which appellant appeals to be filed within 20 days of the date of this order.



Judge's signature:       __/s/ Harvey Brown___________________________________________
                         

Panel consists of        ____________________________________________

Date: __May 31, 2013__________________________



November 7, 2008 Revision